Citation Nr: 0935786	
Decision Date: 09/22/09    Archive Date: 10/02/09

DOCKET NO.  06-32 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an effective date earlier than April 10, 
2003, for an increased rating of 70 percent for posttraumatic 
stress disorder (PTSD). 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran had active military service from September 1966 
to December 1969.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied entitlement to service connection for bilateral 
hearing loss and tinnitus, and entitlement to an effective 
date earlier than April 10, 2003, for an increased rating of 
70 percent for PTSD.

The Veteran testified during a hearing before the undersigned 
Veterans Law Judge in April 2009; a transcript of that 
hearing is of record.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims herein decided has been accomplished.

2.  Evidence of record demonstrates that bilateral hearing 
loss as likely as not was manifested during active service or 
was developed as a result of an established event, injury, or 
disease during active service.

3.  Evidence of record demonstrates that tinnitus as likely 
as not was manifested during active service or was developed 
as a result of an established event, injury, or disease 
during active service.

4.  In a July 2003 rating decision, the RO assigned an 
increased rating of 70 percent for PTSD effective April 10, 
2003.  The Veteran did not appeal this decision.  The 
Veteran's request for an earlier effective date was received 
in January 2006.

4.  There is no evidence of any earlier unadjudicated formal 
or informal claims.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in or aggravated by 
during active military service.  38 U.S.C.A. §§ 1101, 1110, 
1111, 1112, 1113, 1116, 1137, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303 (2008).

2.  Tinnitus was incurred in or aggravated by during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 
1113, 1116, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.159, 3.303 (2008).

3.  The criteria for an effective date prior to April 10, 
2003 for the assignment of an increased rating of 70 percent 
for PTSD have not been met.  38 U.S.C.A. § 5110 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.400 (2008), Rudd v. Nicholson, 20 
Vet. App. 296 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled. 
 In this case, the Veteran filed his service connection 
claims in July 2005.  In February 2006, the Veteran requested 
an earlier effective date for the assigned increased rating 
for his PTSD.  He was notified of the provisions of the VCAA 
by the RO in correspondence dated in August 2005 and February 
2006.  These letters notified the Veteran of VA's 
responsibilities in obtaining information to assist the 
Veteran in completing his claims, identified the Veteran's 
duties in obtaining information and evidence to substantiate 
his claims, and provided other pertinent information 
regarding VCAA.  Subsequently, the claims were reviewed and a 
supplemental statement of the case (SSOC) was issued in May 
2008.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson 
(Mayfield III), 07-7130 (Fed. Cir. September 17, 2007).  The 
Board notes that 38 C.F.R. § 3.159 was revised, effective May 
30, 2008, removing the sentence in subsection (b)(1) stating 
that VA will request the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  Subsection 
(b)(3) was also added and notes that no duty to provide 
§ 5103(a) notice arises "[u]pon receipt of a Notice of 
Disagreement" or when "as a matter of law, entitlement to 
the benefit claimed cannot be established."  See 73 Fed. 
Reg. 23,353-23,356 (Apr. 30, 2008).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim. 
An additional notice as to this matter was provided in June 
2006.

As the resolution of the Veteran's appeal for an earlier 
effective date for the award of an increased rating for his 
PTSD is dependent on the Court's interpretation of the law 
and regulations pertaining to claims for VA benefits, no 
further development under the VCAA or previously existing law 
is warranted.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002); see generally Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); see 
also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) 
(holding that the VCAA is not applicable where it could not 
affect a pending matter and could have no application as a 
matter of law); see also VAOPGCPREC 2-04; 69 Fed. Reg. 25180 
(2004).

In his April 2009 Board hearing, the Veteran indicated that 
he was receiving income from the Social Security 
Administration (SSA) as of receipt of his 100 percent rating 
for PTSD which occurred in October 2006.  When the record 
suggests that SSA may have records pertinent to the 
appellant's claim, but which have not been obtained, either a 
remand is required to obtain the records, or a non-conclusory 
explanation needs to be provided as to why the SSA records 
would have no reasonable possibility of substantiating the 
claim.  See 38 U.S.C.A. §§ 5103A(a), 5103A(b)(1), 7104(d)(1).

In this case, because the claims for service connection for 
hearing loss and tinnitus are being allowed, there is no need 
to delay the claim by obtaining these records.  Because the 
issue of an earlier effective date for a higher rating for 
PTSD must be determined on law and not fact, the Social 
Security records have no impact on the outcome of that issue. 

The Board has considered the VCAA provisions with regard to 
the issues of service connection for bilateral hearing loss 
and tinnitus on appeal but finds that, given the favorable 
action taken below, no further analysis of the development of 
these claims is necessary at the present time.

Service Connection for Bilateral Hearing Loss and Tinnitus

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2008).  Service connection may be established 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  See 38 C.F.R. § 
3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period.  In addition, 
certain chronic diseases, including other organic diseases of 
the nervous system (sensorineural hearing loss) may be 
presumed to have been incurred or aggravated during service 
if they become disabling to a compensable degree within one 
year of separation from active duty.  See 38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (2008).

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
VA shall accept as sufficient proof of service-connection of 
any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2008).

VA's General Counsel has held in a precedent opinion that 
"the ordinary meaning of the phrase 'engaged in combat with 
the enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a 
veteran participated in events constituting an actual fight 
or encounter with a military foe or hostile unit or 
instrumentality."  The determination as to whether evidence 
establishes that a veteran engaged in combat with the enemy 
must be resolved on a case-by-case basis with evaluation of 
all pertinent evidence and assessment of the credibility, 
probative value, and relative weight of the evidence.  
VAOGCPREC 12-99 (Oct. 18, 1999).

Pertinent case law also provides that 38 U.S.C.A. § 1154(b) 
does not create a presumption of service connection for a 
combat veteran's alleged disability, and that the veteran is 
required to meet his evidentiary burden as to service 
connection such as whether there is a current disability or 
whether there is a nexus to service which both require 
competent medical evidence.  See Collette v. Brown, 82 F.3d 
389, 392 (1996).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 
(2008).

The Board notes, however, that the absence of in-service 
evidence of hearing loss is not fatal to a claim for service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Evidence of a current hearing loss disability (i.e., 
one meeting the requirements of 38 C.F.R. § 3.385, as noted 
above) and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of 
service connection for hearing loss.  See Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2008); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

The Veteran's DD From 214 reflects that he served in the 
Republic of Vietnam.  His military occupational specialty was 
helicopter door gunner.  He is service connected for PTSD, 
and his exposure to combat is acknowledged.

Service treatment records include the Veteran's December 1969 
separation examination.  On the authorized audiometric 
evaluation performed in December 1969, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
--
0
LEFT
0
0
0
--
0

In a December 2005 VA examination report, the Veteran 
complained of a long history of bilateral progressive hearing 
loss and also a long history of bilateral progressive 
tinnitus which had become constant and significant.  The 
Veteran stated he was in combat in Vietnam, and that he was 
door gunner on a helicopter.  He indicated that that the 
large bulk of his military noise exposure occurred while in 
Vietnam, although the Veteran indicated other military noise 
exposure from training exercises outside of Vietnam.  The 
Veteran reported that subsequent to separation from service, 
he was a security guard for about 10 years but utilized ear 
protection in most situations when qualifying with his 
weapons.  An audiogram done at the time noted that, pure tone 
thresholds, in decibels, were as follows:


HERTZ


500
A
1000
B
2000
C
3000
D
4000
A+B+C+D
AVG.
RIGHT
20
25
35
40
45
36
LEFT
30
40
45
50
55
48

The results revealed bilateral mild to moderate sensorineural 
hearing loss and tympanometry revealed normal Type-A curves 
with normal acoustic reflexes.  The physician opined that 
because the Veteran's current hearing loss and tinnitus 
occurred subsequent to separation from service, it was most 
likely that the Veteran's hearing loss and tinnitus were due 
to age related factors and less likely than not related to 
military acoustic trauma.  

In his April 2009 Board hearing, the Veteran testified to 
spending 20 months in Vietnam, and the majority of that time 
as a member of the 118th Assault Helicopter Company.  He 
stated he fired loud M60 machine guns without any type of 
hearing protection except for a helmet.  He also indicated 
that he had a number of different jobs after the service 
including a refinery, construction installing bathroom tile, 
cab driver, and car parker.  The Veteran reported that 
besides being a door gunner he also fired rocket attacks 
which exposed him to noise while in service.  The Veteran 
claimed that his hearing loss came earlier and that he just 
went in for his hearing aids.  He recalled having a 
whistling, piercing sound that had been present for a long 
time.  He reported that it first started back in Vietnam, and 
at that time it would come and go, but one day it came and 
stayed.  He stated it was disconcerting and that he heard it 
pretty much all of the time.  

In view of the totality of the evidence, including the 
Veteran's documented hearing loss and complaints of tinnitus, 
his current complaints of persistent tinnitus and gradually 
increasing sensorineural hearing loss since service, the 
Board finds that the Veteran's hearing loss and tinnitus as 
likely as not developed as a result of his active service.  
The Veteran's report of exposure to combat noise is 
consistent with his duties during active service as a door 
gunner.  The Board finds his statements as to noise exposure 
during and after service to be credible.  Consequently, the 
Board finds that, affording the Veteran the benefit of the 
doubt, service connection for hearing loss and tinnitus 
should be allowed.

Earlier Effective Date Claim

Law and Regulations

Except as otherwise provided, the effective date of an 
evaluation and an award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase, will be the date of the receipt of the claim, 
or the date entitlement arose, whichever is later.  In the 
case of direct service connection, the day following 
separation from active service or date entitlement arose, if 
claim is received within 1 year after separation from 
service; otherwise date of receipt of claim or date 
entitlement arose, whichever is later (emphasis added).  38 
C.F.R. § 3.400 (2008).

The Court has held that the failure to consider evidence 
which may be construed as an earlier application or claim, 
formal or informal, that would have entitled the claimant to 
an earlier effective date is remandable error.  See Lalonde 
v. West, 7 Vet. App. 537, 380 (1999); see also 38 U.S.C.A. § 
7104(a); Servello v. Derwinski, 3 Vet. App. 196, 198-99 
(1992).  The Court has held, however, that the Board is not 
required to conjure up issues that were not raised by an 
appellant.  See Brannon v. West, 12 Vet. App. 32 (1998).

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be 
paid or furnished to any individual under laws administered 
by the VA.  38 U.S.C.A. § 5101(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.151(a) (2008).  VA regulations also provide 
that the terms claim and application mean a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (2008).  Generally, the date of 
receipt of a claim is the date on which a claim, information, 
or evidence is received by VA. 38 C.F.R. § 3.1(r)(2008).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within 1 year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.155(a) 
(2008).

Under VA law there is no basis for a freestanding earlier 
effective date claim from matters addressed in a final rating 
decision.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).  In 
Rudd v. Nicholson, the veteran sought earlier effective dates 
for various benefits, by attempting to overcome final 
unappealed rating determinations dated years earlier.  The 
Court held that a final decision of the Secretary was subject 
to revision only on the grounds of clear and unmistakable 
error (CUE), or upon the presentation of new and material 
evidence to reopen.  However, because the proper effective 
date for an award based on a claim to reopen can be no 
earlier than the date on which that claim was received, only 
a request for revision based on CUE could result in the 
assignment of an earlier effective date for the appellant's 
awards.  The Court concluded that there was no proper claim, 
and dismissed the case.  Id.



Factual Background and Analysis

The Veteran's claim for service connection for PTSD was 
received in April 2003.  In a July 2003 rating decision, the 
RO assigned an increased rating of 70 percent for PTSD, 
effective April 10, 2003.  Although notified of the July 2003 
rating decision and his procedural and appellate rights in a 
RO letter dated on July 30, 2003, the Veteran did not 
initiate a timely appeal of this determination.  As such, 
that decision is final as to the evidence then of record, and 
is not subject to revision on the same factual basis.  See 38 
U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

In January 2006, the Veteran disagreed with the effective 
date for the increased rating of 70 percent, and filed a 
claim for an earlier effective date.  Applying the holding in 
Rudd to the facts of this case, the Board finds that the 
Veteran did not timely appeal the July 2003 RO decision, 
which assigned an increased rating of 70 percent for the 
Veteran's service-connected PTSD; therefore, this 
determination became final.  He has not raised the issue of 
CUE in the July 2003 rating decision.  Therefore, this claim 
is not proper, and is dismissed.


ORDER

Entitlement to service connection for bilateral hearing loss 
allowed. 

Entitlement to service connection for tinnitus allowed.

The claim for an effective date earlier than April 10, 2003 
for the grant of an increased rating of 70 percent for PTSD 
is denied.



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


